PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/145,397
Filing Date: 28 Sep 2018
Appellant(s): IFP Energies Nouvelles



__________________
Tellier et al.
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 5/3/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 4/15/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, step (i) and claim 11 recite the term “an intermediate stage” and “an intermediate compression stage”, respectively. Claim 1, step (i) also claims the compressor is “consisting of only 2 stages”. The ordinary meaning of intermediate is coming between two things in time, place, order, character, etc. (Oxford Dictionary). Where the compressor consists of two stages, there is a first stage and a last stage but no intermediate stage. It is unclear how an intermediate stage can exist between two stages. For purposes of examination below, the intermediate stages is interpreted as a position between the two stages. Claims 2-8 and 11-15 depend from claim 1 and are rejected in the same way.

Claim Interpretation
Claim 1, step i) requires use of a compressor consisting of only 2 stages, where the hydrogen-rich gas effluent from the hydrotreatment step f) and separated in step g) is “injected and compressed in an intermediate stage of said hydrogen makeup compressor”. Amendment, filed 12/14/2020, page 3 (emphasis added). Claim 11 further requires supplying stages a) and b) “by hydrogen coming from an outlet of the last compression stage” and supplying the hydrotreatment step f) with hydrogen from “the outlet of an intermediate compression stage of step i). Amendment, filed 12/14/2020, page 6 (emphasis added).
For purposes of examination, an intermediate stage is interpreted as a position between the two stages. The gas entering an intermediate stage would be supplied to the second stage of the compressor and the gas outlet of an intermediate compression stage would be leaving the first stage of the compressor.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gragnani (US 2008/0093262) in view of Thakkar (US 6,217,746) and Hunter (US 5,447,621).
With respect to claims 1, 5-8, and 13-15, Gragnani teaches a hydrocracking method for treating hydrocarbon feedstock of which at least 80% by weight has a boiling point above 340°C (0034; 0013;0 abstract), which falls within or overlaps the range of at least 20% by volume and at least 80% by volume of compounds boiling above 340C. The feed is subject to hydrocracking in the presence of hydrogen and at least one hydrocracking catalyst in at least one fixed bed reactor at a temperature of 300-500 C, a pressure of 4-17 MPa, an LHSV of 0.1-10 hr-1, and a hydrogen rate of 50-5,000 Nm3/m3, most often of 100-2000 Nm3/m3 (0014; 0042-0043), each of which overlaps or falls within the claimed ranges. 
Gragnani teaches separating (0015) the effluent from the hydrocracking reactor into at least one hydrogen-rich gas and at least one liquid effluent (0048). Gragnani teaches further fractionating the liquid in at least one distillation column to obtain a gas oil fraction along with a number of fractions such as naphtha, vacuum gas oil, and residual fractions having initial boiling points between 340-400 C or 540-700C (0055-0058). The specific fractions may be selected by an operator (0058). This corresponds to fractionating at least converted products having boiling points lower than 340C and an unconverted liquid fraction having a boiling point higher than 340°C.
Gragnani teaches subjecting the fraction heavier than gas oil from the hydrocracked effluent distillation column to further treatment including recycling to the hydrocracking reactor (0034) or hydrocracking under conditions making it possible to produce gas, gasoline, or gas oil (0053). In each case, the fraction heavier than gas oil, i.e. the fraction having a boiling point higher than 340C, is treated in the presence of hydrogen and at least one hydrocracking catalyst in at least one reactor (0034; 0053; 0042). Where the heavy fraction is recycled, the hydrocracking conditions include a temperature of 300-500 C, a pressure of 6-17 MPa, an LHSV of 0.1-10 hr-1, and a hydrogen rate most often of 100-2000 Nm3/m3 (0043), each of which overlaps or falls within the claimed ranges.
Gragnani teaches subjecting the gas oil fraction from the hydrocracked effluent distillation column to hydrotreating for contaminant removal (0016). Gragnani teaches that the gas oil fraction falls between the naphtha and heavy fraction (0057). Gragnani teaches wherein the gas oil fraction may be hydrotreated “optionally with an external naphtha and/or gas oil fraction added to the process” (0060; see also 0061 “add to said gas oil fraction a fraction that is produced outside of the process according to the invention”). The added gas oil may include FCC LCO among others (0061). This is interpreted as the claimed limitation for “hydrotreatment of an externally sourced liquid hydrocarbon feedstock”. The gas oil will have a lower cut point about 120-180C (the final boiling point of the naphtha) and an upper cut point of 340-400C (the initial boiling point of the heavy fraction) (see 0055-0057). It is expected that the outside gas oil will have boiling points in an overlapping range. This overlaps the claimed range for a liquid hydrocarbon feedstock comprising at least 95% by weight of compounds boiling at a boiling point of between 150 and 400°C. Gragnani teaches hydrotreating processed and external gas oils (0060-0061) in a fixed bed reactor containing at least one hydrotreatment catalyst the presence of hydrogen (0060; 0064; 0016). The operating conditions include a pressure of 4-8 MPa (0020; 0062), a temperature of 200-500 C, LHSV of 0.1-10 h-1, and hydrogen of 100-5,000 Nm3/m3 (0016; 0062), each of which encompasses or falls within the claimed ranges.
 Gragnani teaches separating the hydrotreated effluent into at least one hydrogen-rich gas and at least one liquid effluent (0070-0071). The liquid effluent is then fractionated to obtain at least a light gas fraction, a naphtha fraction, and a middle distillate fraction having a boiling point higher than 150°C (0072). The operator may select the exact fractions desired (0058). 
Gragnani teaches compressing the hydrogen-rich gas (obtained from separating the hydrotreating step effluent) in a multiple stage single compression system mixed with makeup hydrogen (0038; 0040; 0017; 0087). The single compression system comprises “n stages, n being greater than or equal to 2, generally between 2 and 5, preferably between 2 and 4, and particularly preferably equal to 3” (0017; see also 0087). Thus, Gragnani teaches wherein the single compression system may consist of only 2 stages. Gragnani teaches “the hydroconversion stage is supplied with hydrogen originating from delivery from the last compression stage, and the hydrotreatment stage is supplied with hydrogen originating form delivery from an intermediate compression stage, i.e., at a lower total pressure” (0023; see also 0038-0040). The hydroconversion stage corresponds to stage b and the hydrotreatment stage corresponds to stage f and thus teaches the relevant portion of step i) in claims 1 and 11.  The hydrogen-rich gas effluent separated (in separator stage d) from the gas oil hydrotreating reactor effluent (from stage c) is injected and compressed in the final stage (0028; 0038-0040) or in an intermediate stage of the compressor (0029) and may be recycled to the hydrocracking reactor (0023). Gragnani also teaches that the different pressure levels may be used to supply at least one of the hydrotreatment or hydrocracking units (0038-0040).
 Gragnani teaches wherein the initial hydrocracking occurs in one or more reactors with one or more catalysts, but does not explicitly teach hydrotreatment of the feed prior to hydrocracking under the conditions claimed or wherein the recycle hydrogen from the make-up compressor also supplies the hydrotreating stage.
However, a pretreating hydrotreatment of heavy feeds prior to hydrocracking is known in the art of hydroprocessing hydrocarbons. Thakkar teaches hydrocracking a heavy mineral oil such as vacuum gas oil (col. 3, line 19+) (a feed of Gragnani) to produce distillates, gas oil and a residual oil to be subjected to further hydrocracking (figure; col. 2, line 20+; col. 5, line 55+). Thakkar also includes recycle and compression of effluent hydrogen (abstract; col. 2).  Thakkar teaches using an optional hydrotreating step upstream of the hydrocracking step (col. 4, line 45+). The hydrotreating step is a means of removing sulfur and nitrogen and otherwise preparing the feed for conversion in the cracking reactor, especially when using zeolite hydrocracking catalysts (col. 4, line 45+). The hydrotreating reaction conditions include a temperature of 232-354 C, a pressure of 3.895-17.237 MPa, an LHSV of preferably 1.0-2.5, and a hydrogen rate of 843-3033 m3/m3 (col. 9, line 12+), which each falls within or overlaps the claimed ranges. The hydrocracking conditions of Thakkar overlap those of Gragnani (compare above with col. 9, line 12+). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize an upstream hydrotreating reaction step as taught in Thakkar, along with supplying such reactor with hydrogen from a common compression system, prior to hydrocracking in the process of Gragnani for the benefit of improving conversion in the cracking reactor and product quality. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. 
Gragnani is silent regarding (c) cooling the hydrocracked effluent in at least one heat exchanger by exchanging the liquid hydrocarbon feedstock entering into gas oil hydrotreating step in at least one exchanger. 
	In the analogous art of hydroprocessing, Hunter teaches hydrocracking heavy petroleum feedstock such as vacuum gas oil (col. 2, line 65+) (overlapping feed to Gragnani). After separation of the effluent, a middle distillate (e.g. gas oil as in Gragnani) is passed to a distillate hydrotreating reactor (col. 3, line 1+). Hunter teaches utilizing process heat for heating and cooling process streams. In one example, Hunter teaches cooling part of the effluent from the hydrocracking step by heat exchange in an exchanger with the feed and hydrogen to be supplied to a downstream hydrotreating reactor (figure; col. 4, line 51+; col. 5, line 61+) (corresponding to the first and second-recycle hydrocracking steps and gas oil hydrotreating reactors in Gragnani).  Hunter teaches wherein at least one exchanger is used, which encompasses the range of 1-10, to cool the hydrocracked effluent (col. 4, line 6+). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize excess process heat in reactor effluent to heat one or more of the feed stream(s) to the gas oil hydrotreatment reactor, and/or feed streams to other reactor(s), in the process of Gragnani as taught in Hunter to achieve the desired stream temperatures while utilizing excess heat and minimizing heating and cooling utility requirements. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions to yield nothing more than predictable results.
With respect to claims 2 and 3, Gragnani teaches wherein the feed may have at least 80% boiling above 340C (0034). Example feeds include direct-distillation vacuum distillates, vacuum distillates that are obtained from conversion processes such as, for example, those that originate from coking, from a fixed-bed hydroconversion (such as those obtained from the HYVAHL processes for treatment of heavy products developed by the applicant) or processes for hydrotreatment of heavy products in a boiling bed (such as those obtained from H-OIL processes), or else oils that are deasphalted with solvent (for example with propane, with butane or with pentane) coming from deasphalting of direct-distillation vacuum residue or residues that are obtained from the HYVAHL or H-OIL processes (0034). This includes hydrocarbon feedstock containing at least 80% by volume of compounds boiling between 340-580°C.
With respect to claim 4, Gragnani teaches wherein the hydrocracking catalyst(s) is a standard catalyst such as a group VIII metal, optionally in combination with a group VIB metal on an amorphous mineral substrate (0045) or a catalyst containing at least one matrix, at least one Y zeolite, and at least one dehydrogenating metals (i.e. the metals previously listed) (0047). Exemplified Y zeolite (incorporated by reference to US 4,738,940) (0047) includes ultra-stabilized Y zeolite or USY.
With respect to claim 11, Gragnani teaches supplying the hydrocracking reactor with hydrogen from the last stage and supplying the gas oil hydrotreating reactor with hydrogen from an intermediate stage (0023), which is interpreted as stage 1 where there are 2 stages total. Where the feed hydrotreating step of Thakkar were added as discussed in claim 1, it would have been obvious to utilize the final stage hydrogen supplying both the hydrotreating and hydrocracking reactors because Gragnani teaches passing all makeup hydrogen required for the initial reactors through the hydrotreating reactor and final compressor. 
With respect to claim 12, Gragnani teaches wherein the hydrogen mixes with the feed upstream of the hydrotreatment reactor (e.g. figure 1). Gragnani teaches that in “one particular embodiment, the hydrogen originating from the delivery from the second compression stage feeds the hydrotreatment reactor” (0025). If paragraph 0025, which follows a 3-stage embodiment in paragraph 0024, is interpreted as from the second stage in a three stage compressor, then Gragnani does not expressly teach wherein the hydrogen from the outlet of the second, and thus final where the compressor consist of 2 stages, stage supplies the gas oil hydrotreating reactor. However, Gragnani teaches using a single compressor with multiple stages to allow “pressure that is optimum for each particular stage” (0022; see also 0021, 0038). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to supply hydrogen to the hydrotreating reactor from either the first or second compression stage depending on the selected pressures of the compression stages and selected conditions of the hydrocracking and hydrotreating reactors. 
(2) Response to Argument
Appellant argues the rejection under 112 should be withdrawn because “intermediate stage” in claim 1 is definite and would be interpreted as the position between the first and second stages. Appellant argues the rejection under 103 should be withdrawn because (i) Gragnani does not source its effluent from a step g equivalent and (ii) Gragnani fails to teach the integration of two separated processes by common hydrogen compression. 
Appellant’s arguments are not persuasive. With respect to the rejection under 112, the claim limitation reads “compressed in an intermediate compression stage, positioned between the only 2 stages”. This claim language requires only two stages and requires a “stage” between only two stages, which is inherently a third stage. While the claim is interpreted as an intermediate position between the stages for purposes of compact prosecution, this is not clearly delineated from the claim language which leaves confusion to the intended meaning of “intermediate stage.
Next, Gragnani expressly teaches using a compressor having only two stages (0017; 0087). Gragnani teaches compressing the hydrogen rich gas separated from the hydrotreating step (0038; 0017; 0087). Figure 1 from Gragnani is annotated below to remove one of the compression stages in the manner expressed by applicant. Hydrotreating step IV and downstream separator 26 correspond to step f and g as claimed. 


    PNG
    media_image2.png
    561
    859
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    614
    815
    media_image3.png
    Greyscale

Lastly, with respect to the integration of separate processes, Gragnani teaches a first feed 10 treated in reactor II and a second feed 32 which includes a gas oil derived from the process “alone or optionally with an external naphtha and/or gas oil fraction” is passed to reactor IV in the second process set. Gragnani, par. 0060-0061. Thus, the process treats a first feedstock in the hydrocracking reactor and treats “an externally sourced liquid hydrocarbon feedstock” as claimed in claim 1, step f.  Lastly, the rejection under 103 considers the claim as a whole and is not piecemeal. Secondary reference to Thakkar teaches process step and motivation for hydrotreating upstream of a hydrocracking reactor related art and Hunter teaches heat integration in a hydroprocessing unit optimizing heat usage. Such incorporation of known process steps in a manner obvious to one of ordinary skill in the art at the time of filing does not amount to a piecemeal rejection. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/BRANDI M DOYLE/Examiner, Art Unit 1771                                                                                                                                                                                                        
Conferees:
/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771       

                                                                                                                                                                                                 /Walter D. Griffin/Supervisory Patent Examiner, Art Unit 1774                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.